940 F.2d 1539
Unpublished DispositionNOTICE: Tenth Circuit Rule 36.3 states that unpublished opinions and orders and judgments have no precedential value and shall not be cited except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.Gary L. RAYMOND, Plaintiff-Appellant,v.Louis W. SULLIVAN, M.D., Secretary of Health and HumanServices, Defendant-Appellee.
No. 90-8026.
United States Court of Appeals, Tenth Circuit.
Aug. 2, 1991.

Before STEPHEN H. ANDERSON, TACHA and BRORBY, Circuit Judges.
ORDER AND JUDGMENT*
PER CURIAM.


1
This matter is before the court on the parties' joint stipulation for entry of judgment.  Upon consideration thereof,

IT IS ORDERED as follows:

2
1) the plaintiff-appellant's disability onset date for purposes of receiving disability insurance benefits is determined to be October 22, 1987;


3
2) plaintiff-appellant shall not receive attorney's fees under the Equal Access to Justice Act for any services performed in relation to this matter;


4
3) the judgment of the district court is vacated, and this appeal is dismissed;


5
4) each party shall bear its own costs;  and


6
5) a certified copy of this order shall stand as and for the mandate of the court.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.  10th Cir.R. 36.3